Citation Nr: 1519775	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Wayne B. Giles, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.  She had subsequent service in the Army National Guard, Army Reserve, and Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2010 rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement to service connection for PTSD and bipolar disorder. 

In February 2012, the Veteran testified at a personal hearing (Travel Board hearing) before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In April 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

The most persuasive and probative evidence of record fails to establish that an acquired psychiatric disorder, to include PTSD and bipolar disorder, had its clinical onset in service or is otherwise related to active duty.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required 

by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In a November 2008 pre-rating letter, the RO notified the Veteran of what information and evidence is needed to substantiate her claim of service connection for a psychiatric disorder, including PTSD and bipolar disorder, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The letter enclosed a VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault), which requests that claimants identify whether any specified or other behavior changes occurred following the claimed personal assault trauma and suggests the submission of evidence from sources other than the veteran's service records that may corroborate the account of the stressor incident.  The letter also notified her of the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, in a May 2014 letter, the RO asked the Veteran to obtain and submit records pertinent to a possible July 1994 colposcopy; records pertinent to abortion services sometime between April and June 1997; all psychotherapy treatment records from B. Belknap; and all treatment records pertinent to hospital admissions for suicide attempts.  The Veteran did not identify or submit additional evidence pertinent to her claim.  The RO obtained ongoing VA treatment records and arranged for an additional VA examination, for which the Veteran failed to appear.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA outpatient treatment records, and lay statements of the Veteran, friends or acquaintances, her previous representative, and current attorney.  There is no indication of relevant, outstanding records that have not already been requested that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In January 2011, the Veteran was afforded a VA psychiatric examination pertinent to her claimed psychiatric disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In February 2012, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2012 hearing the undersigned Veterans Law Judge identified the issue on appeal and explained what information was required to substantiate the service connection claim.  Information was also obtained to clarify the Veteran's arguments.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection claim in appellate status.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  However, if the claimed stressor is not combat-related (as in this case), and PTSD has not been diagnosed in service, the veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

The Veteran's claim that she has PTSD related to an in-service sexual assault falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f)(3), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

Also pertinent to the claim for an acquired psychiatric disorder, a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no "increase in disability during such service" or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Veteran contends that she has PTSD and bipolar disorder as a result of military sexual trauma.  

Service personnel and medical records reflect that the Veteran enlisted with the United States Navy in April 1994.  In a Department of Defense (DoD) questionnaire, she denied any history of drug or alcohol use or abuse; any history of treatment for a mental, emotional, psychological, or personality disorder/condition/problem; any history of consultation or being counseled by any mental health professional; and she disclosed that her only arrest, charge, citation, holding, or detention by law enforcement or juvenile authorities was for speeding earlier in the month.

In an April 1994 enlistment report of medical history, the Veteran denied currently or ever having frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, or periods of unconsciousness.  She also denied any history of attempted suicide or treatment for a mental condition.  On enlistment examination on the same day in April 1994, psychiatric function was reported as normal on clinical evaluation.

The Veteran's claim for PTSD based on military sexual trauma was received in October 2008.  In support of her claim for service connection, in May 2009 and April 2010 correspondence she claimed three traumatic events during service.  She testified and provided written statements that she never reported her claimed military sexual trauma(s) because she was afraid she would be processed out of the Navy.  

First, she reports that she was 18 years old when she entered military service, and in December 1994 before beginning her first duty station aboard the USS Yellowstone, she joined some other shipmates to attend a party at an apartment off base.  She stated that she had been drinking heavily, was intoxicated, and was "on the verge of being passed out" when she opened her "eyes to find that the guys were taking turns raping" her.  She stated that she did not remember any names and never reported the incident.  She recalled that she had a physical on the ship the next day and found out that she was pregnant.  She also stated that approximately two months later (around February 1995), she learned that she had chlamydia and HPV (human papillomavirus) from the rapes.

Service treatment records reflect that she was assigned to the USS Yellowstone in November 1994 and reported to the USS Yellowstone medical department on December 2, 1994.  She complained of diarrhea, dizziness, and nausea with no appetite for two days.  She disclosed a history of condylomata.  She provided a urine sample for a pregnancy test and was advised to return in the afternoon for the results.  The laboratory report revealed a positive pregnancy test.  The gestational age of the fetus was five weeks, five days old.  A History of Assignments documents her transfer to the Naval Amphibious Base Little Creek in Virginia Beach, Virginia in January 1995 and transfer to the Naval Air Station Oceana in December 1995.  Service treatment records did not document any positive chlamydia or HPV results, any pelvic emergency or exquisitely tender pelvic examination, or evidence of pelvic inflammatory disease (PID).  During a June 1998 gynecological visit, the Veteran denied a history of sexually transmitted diseases.

Second, she reports that after she learned she was pregnant in December 1994, she was placed on shore duty and worked as a cook.  She states that during that assignment, her superior stalked her and sexually molested her.  

She stated that she was admitted to the psychiatric ward at Portsmouth Naval Hospital after telling a chaplain she had thoughts of suicide.  She reported sharing "the stories with hospital staff there, [being] diagnosed with bipolar disorder and PTSD...and [being] treated for sexual abuse and also addressed issues of alcohol abuse."

Finally, she reports that after that hospitalization she was in "another abusive relationship both physically and sexually."  She stated that she lived in Navy housing and was raped.  She related that she became pregnant, had an abortion, and never told the man that she was pregnant.  Service personnel records reflect that she married N. M., who was also a military member, in January 1997, and that they resided in government housing from April 1997 to January 1998.  Their marriage appears to have been dissolved in March 1998.  

A January 1997 gynecological report documents the Veteran's reported history of one pregnancy, one live birth, and no miscarriages/abortions.  She disclosed having a previous female organ surgery, which was identified as a colposcopy in July 1994.  It is unclear whether the Veteran had a colposcopy prior to active duty or once she began active duty in July 1994.  Moreover, an active duty women's health clinic record dated July 14, 1994 reflects that the Veteran denied ever having any female surgery.  The Board did not locate any record of a colposcopy or notation of such procedure among the Veteran's service treatment records and she did not respond to a May 2014 RO letter requesting medical records related to a July 1994 colposcopy.      

A record of Military Training Courses reflects that the Veteran completed courses in January and February 1996, scoring 3.5 and 3.7, respectively, in each course.  A July 1996 Enlisted Performance Record reflects evaluation marks ranging from 3.0 for professional knowledge to 4.0 for quality of work and teamwork, for example; her overall performance mark was 3.8.  A February 1997 Court Memorandum shows the Veteran was admonished and fined $100 for insubordinate conduct toward a petty officer.

An April 1997 lab report was positive for pregnancy.  A chronological record of medical care reflects that the Veteran provided informed consent and received a Depo-[Provera] [contraceptive] injection in June 1997.  A September 1997 routine pregnancy test prior to a Depo-Provera injection was negative.

A July 1997 emergency care record reflects that the Veteran presented with complaints of suprapubic pain for five days and one day of hematuria.  She also reported vaginal bleeding for the past month and a half secondary to Depo-Provera.  Her history of pregnancies was reported as follows: G2P1011 [two gravida (number of pregnancies), one to term, none premature, one abortion (or miscarriage), and one living].  On pelvic examination, there was mild CMT [cervical motion tenderness], but the Veteran reported the pain was secondary to abortion.  The assessment was hematuria, urinary tract infection.  Following receipt of laboratory results, the physician's impression was early pyelo[nephritis]; no evidence of [pelvic inflammatory disease]/preg[nancy].  During February 1998 treatment, she again reported having two pregnancies, one living child, one abortion, and no miscarriages.

Administrative remarks dated in July 1997 reflect that the Veteran was being retained in the naval service; however, her arrangements for dependent care were found deficient and she was counseled to arrange care for her dependent children so she could remain worldwide available.

On March 29, 1998, the Veteran presented to the emergency department, expressing suicidal ideation and stating that she had been depressed since she was a teenager with an episode of slashing her wrists at age 13.  She described stress from working three jobs; stated she performs her military job well, but hated all the people on her boat; and complained that her colleagues and superiors disregard her daughter and other jobs and expect her at a moment's notice even if her daughter is ill.  She stated that she had lived in a group home for three years with therapy and that she "grew up on lithium."  She also expressed homicidal ideations against multiple members of her crew who "talk about her."  She described childhood abandonment and physical, verbal, and sexual abuse.  The admission diagnosis was adjustment disorder with depressed mood and suicidal ideation; rule out major depressive disorder; rule out anorexia nervosa; rule out alcohol abuse.  The Axis II diagnosis was borderline personality disorder.

The same day, she was admitted and referred for psychiatric consultation.  She completed a psychiatric clinic questionnaire and reported the following social and psychiatric history: her birth father had committed suicide; her birthmother left her at age three; her birthmother's husband remarried, and her adoptive father was "mean;" she had been on probation for three years, suspended three to five times from school, and expelled once for fighting; she had previous problems with law enforcement for "fighting - running away - abuse - being raped;" discipline included abuse with a belt, beating, and grounding; she joined the military "to get away - college;" she did not like her chain of command; her attitude had not changed since her enlistment; and she had talked with a social worker from age 13 to 18 and with a psychologist/therapist from age 13 to 15.  She reported experiencing sexual abuse from age 4 to 15, verbal abuse from age 7 to 15, and physical abuse from age 10 to 14; she also reported a pre-service history of frequent fighting, stealing, and fire-setting.  She reported having bad nightmares at age 21. 

During her hospitalization through April 12, 1998, she described her history of childhood sexual, physical, and emotional abuse in detail to many treating clinicians.  She related that she never knew her biological father and had just learned three months previously that he committed suicide.  Her mother had married another man and the mother left when the Veteran was three years old.  After the Veteran's mother left, her step-father remarried, and they adopted the Veteran.  She described verbal and physical abuse by her adoptive mother and verbal, physical, and sexual abuse by her adoptive father from the age of 3 to 13.  

She stated that she began abusing alcohol at age 11, consisting of up to 12 beers at a time on weekends, producing intoxication and occasional blackouts.  By high school, she was drinking daily and consumption reached from half to all of a fifth of vodka.  Her current reported tolerance was to one fifth of vodka, which produces intoxication, usually produces blackouts, and hangovers/withdrawal the next day.  She reported living in a group home from age 13 to 16 or 14 to 18.  She disclosed fire-setting behavior at age 6, numerous school suspensions, being expelled once, and being placed on probation for three years for petty larceny.  She also reported that she was raped eight years previously [at age 14] and "put the guy behind bars," but his release day had been earlier in the month.  She stated that she had "changed her name but was still paranoid that he would find her as he had promised to do."  A medical report during the hospitalization noted that her nose was deviated to the left; she stated that she was punched and her nose was broken at age 14.  She also described a suicide attempt at age 14.

Pertinent to contemporaneous stressors, she explained that she was a single parent and working three jobs, but her ship coworkers were not sympathetic to her being a single mother and working other jobs to pay the bills and debts.  During the course of treatment, she was diagnosed with borderline personality disorder and she acknowledged that it "completely described her."  The Axis I discharge diagnosis was alcohol dependence with physiological dependence; the Axis II discharge diagnosis was borderline personality disorder.

In a July 1998 separation report of medical history, the Veteran indicated that she was currently taking Prozac and she endorsed frequent trouble sleeping and depression or excessive worry.  She denied memory loss or nervous trouble of any sort.  A physician's summary noted that the Veteran was working three jobs and was not currently suicidal.  On separation examination the same day, clinical evaluation of psychiatric function was reported as normal.  A July 1998 routine pregnancy test prior to a Depo-Provera injection was negative.

In a December 2002 Navy Reserve enlistment report of medical history, the Veteran denied currently or ever having frequent trouble sleeping, depression or excessive worry, having been treated for a mental condition; or attempted suicide.  She also denied ever having been a patient in any type of hospital.  A December 2002 Navy Reserve enlistment examination report documented normal psychiatric function on clinical evaluation.

In January 2006, the Veteran presented to the VA primary care clinic to establish care.  She reported experiencing sexual trauma in childhood, but denied any sexual trauma during military service.  Depression and PTSD screening was negative.  She indicated that she quit using alcohol in 2003.  She told the physician that she had been sexually abused by an uncle; she had attempted suicide twice, most recently in 2003 by overdose; and she was no longer seeking mental health services because she had faced issues of childhood abuse and her suicide had not been an issue since 2003.  She stated that she ignored her past prior to 2003.  She disclosed a family history of suicide among her biological father and paternal grandfather.

The Veteran was hospitalized at Lakeview Hospital in June 2008 following a suicide attempt by overdose.  Upon discharge from the private hospital, she participated in a mental health diagnostic interview at the Salt Lake City VA Medical Center (VAMC) in June 2008.  She stated that Lakeview staff diagnosed bipolar disorder and PTSD.  She again described her history of childhood abandonment, sexual and physical abuse, and foster care and group homes.  She also stated that she was raped when she was in the National Guard.  She indicated that she was diagnosed with bipolar disorder by a therapist, B. Belknap, in 2003 and that she was treated in the emergency room for an overdose of lithium in 2004, but denied that it was a suicide attempt.  She also reported being raped by three men when she was away from the USS Yellowstone having drinks with other sailors.  She could not remember much about the assault other than the men holding her down and taking turns raping her.  She stated that she attended her scheduled physical the next day, but did not tell anyone what happened to her.

During a June 2008 VA PTSD assessment, the Veteran reported a similar history, again describing the traumatic events of her childhood, being raped by three sailors during active military service and being dropped off at the ship the next day, and being sexually harassed during National Guard service.  She described receiving treatment during military service to "work through her issues of childhood abuse...because she was having flashbacks."  The examiner concluded that the Veteran's report of symptoms met the full diagnostic criteria for military-related PTSD.  The assessment also included bipolar disorder II and depression.  The assessment and conclusion did not address the Veteran's childhood abandonment or physical, sexual, or emotional abuse.

VA treatment records reflect that the Veteran began treatment with her current VA psychologist in September 2008.  Initially, she reported childhood sexual abuse by three perpetrators and three sexual assaults during military service.  On the second visit in September 2008, she reported multiple rapes by at least ten perpetrators, including three perpetrators during military service approximately one to two years apart and the rest prior to service.  She reported a history of six suicide attempts, five of which were by overdose of lithium or Tylenol, and all requiring hospitalization due to the severity of the attempt.

In December 2010, the Veteran submitted several lay statements in support of her claim.  Three of the writers appear to have met the Veteran after separation from military service and described their observations about the Veteran.  Her "high school sweetheart," A. C., described his relationship with the Veteran, a few letters written after the Veteran joined the Navy, and catching up after more than 14 years of not seeing each other.  He observed that the Veteran appeared to weigh 25 pounds less than when he knew her in high school.  He related that the Veteran disclosed being homeless after her husband kicked her out of the house.  He stated, "yes[,] she got wires crossed from the stress advents [sic] from the passed [sic].  I don't know all the details nor do I [sic].  She is the one living thought [sic] this."

The Veteran was afforded a VA PTSD examination in January 2011 by a psychiatrist.  She disclosed that her biological mother was 16 years old and in a foster home when she was pregnant with the Veteran, and she left her when the Veteran was approximately two and a half years old.  She stated that she never knew her biological father and later learned he had committed suicide.  She described experiencing physical and emotional abuse from her adoptive parents from age 3 to 12 or 13 and sexual abuse by an uncle at age 6 years.  She reported being with a good, positive foster family for approximately three years preceding her entrance to military service in 1994 at age 18.

Regarding military stressors, she indicated that she had her VA psychologist type up stressor statement for her [in April 2010] and asked the examiner to refer to it.  Briefly, she mentioned being raped by "two girls and four boys" in 1994 and stated that in 1995 her superior sexually abused her.  She denied any post-military stressors.  She reported receiving some church-affiliated counseling during childhood, but stated she was not interested in saying anything more about that.  When asked whether she received any psychiatric treatment in childhood, she replied, "I would say no."  She indicated that her first suicide attempt occurred in 1996 and the last in 2008.

After reviewing the claims file and examining the Veteran, the diagnosis was PTSD, bipolar disorder, and alcohol dependence; the Axis II diagnosis was personality disorder NOS (borderline traits).  The examiner concluded that there was no objective evidence to show that the Veteran's PTSD, bipolar disorder, alcohol dependence, or personality disorder were incurred in, caused by, or aggravated by military service, including the hospitalization in 1998.

In April 2011, the Veteran's treating VA psychologist provided a medical opinion at the Veteran's request in response to the continued denial of her claim (as reflected by two March 2011 supplemental statements of the case).  The psychologist noted that 

despite [the Veteran's] history of sexual abuse as a child, the Navy felt she was not only fit to be a good sailor; she also was promoted to the rank of E4 prior to her Honorable discharge.  Individuals who are overwhelmed by traumatic events are typically unable to maintain any type of gainful employment, or complete duties as required by their positions.  [The Veteran] was able to successfully do this to the satisfaction of her superiors.  However, following being raped by four males in the military, her performance declined and she was subsequently hospitalized for approximately [three] weeks.

The psychologist elaborated that it was very common for traumatized individuals not to disclose the rape to anyone, "let alone superiors, co-workers, or even mental health professionals."  The psychologist opined that it was "impossible to say that [the Veteran's] history of childhood sexual abuse did not have an impact" on her; however, the psychologist believed that the Veteran's "subsequent decline in social, educational, and occupational functioning was unquestionably related to the rapes she experienced while in the service."

In October 2011, the RO requested an addendum medical opinion from the January 2011 VA psychiatrist to address the conflicting medical evidence as to whether the Veteran had PTSD due to the claimed military sexual trauma.

In November 2011, the January 2011 VA examining psychiatrist reviewed the claims file again, including the Veteran's reports of military sexual trauma in December 1994 and the April 2011 opinion from the Veteran's treating VA psychologist, and offered a supplemental medical opinion.  The psychiatrist opined that "the Veteran's PTSD was not caused by or a result of the claimed military sexual trauma that (per Veteran's self report) occurred in December 1994."  The psychiatrist also found that the opinions presented by the VA psychologist in the April 2011 letter had limited probative value because they were either self-contradictory or could not be substantiated by the objective evidence available in the claims file and because they appeared to "materially rely on the Veteran's unsupported history as the premise for the opinions."  

In supporting her conclusions, the reviewing VA psychiatrist first noted an internal inconsistency in the April 2011 opinion from the VA psychologist, who described the Navy finding the Veteran fit to be a good soldier and the Veteran promoted prior to her honorable discharge, but then stating that "after being raped by 4 males in the military, [the Veteran's] performance declined and she was subsequently hospitalized for 3 weeks."  The reviewing psychiatrist observed that contrary to the assertion of a decline in performance, the Veteran's military personnel records showed that she continued to perform adequately as a mess management specialist.

Second, the reviewing psychiatrist found the April 2011 opinion that the Veteran "was subsequently hospitalized for approximately 3 weeks" to be unsubstantiated and unrelated to the claimed sexual trauma in December 1994.  The psychiatrist pointed out that the hospitalization beginning in March 1998 occurred several years after the claimed military sexual trauma and the service treatment records attributed the hospitalization to specific diagnoses not related to the claimed military sexual trauma.  

Third, the psychiatrist found that the in-service hospitalization did not serve as a credible marker for the claimed military sexual trauma for several reasons.  The psychiatrist noted that the Veteran's alcohol dependence predated her military service, citing the Veteran's account that she began abusing alcohol at age 11, continued to consume alcohol daily during high school, and had a current tolerance of one-fifth of vodka with physiological dependence.  Similarly, noting the Veteran's suicide attempt by cutting her wrists at age 14, the psychiatrist explained that the suicidal ideation during the psychiatric hospitalization did not serve as a credible marker "because her suicidal tendencies (possibly secondary to her borderline personality disorder)" predated her military service.

In addition, the psychiatrist highlighted the narrative summary from the 1998 hospitalization, noting that the Veteran's depressive symptoms had been attributed to her substance dependence and borderline personality disorder rather than a major affective disorder and that she had disclosed a life-long history of mood swings without evidence of mania or major depression.  The reviewing psychiatrist opined that this evidence demonstrated that the psychiatric symptoms presented during the hospitalization predated the Veteran's military service and did not serve as credible markers for the claimed sexual trauma.  The psychiatrist also concluded that the Veteran's borderline personality disorder predated her military service by definition and there was no persuasive evidence of permanent aggravation beyond natural progression due to military service or any primary service-connected disability.  In summary, the psychiatrist concluded that there were no credible markers found for the claimed military sexual trauma. 

Finally, the reviewing psychiatrist considered the psychologist's April 2011 opinion that the Veteran's "subsequent decline in social, educational and occupational functioning was unquestionably related to the rape she experienced while in service.  Prior to this, she was able to maintain gainful employment and served her country honorably."  The psychiatrist reiterated that the claimed military sexual trauma occurred in December 1994 and the Veteran's first visit with her VA psychologist was in September 2008, remarking that it was "unclear how a psychological evaluation more than a decade after the claimed military sexual trauma can provide such a definitive link between the Veteran's PTSD symptoms and her claimed military sexual trauma, especially when the Veteran's military records contain no persuasive direct or circumstantial evidence of the claimed military sexual trauma."

The Veteran testified in February 2012 that she did not report the alleged December 1994 rape because she was afraid of being processed out of the Navy.  She testified that before 2008 when she sought VA treatment, she "had never heard" and had "no knowledge" of PTSD.  She stated that after the reported rape and hospital admission in 1998, her condition did not get better or worse.  The Veteran's attorney acknowledged the Veteran's "somewhat traumatic childhood," and the Veteran testified that she "did not have any nightmares, or day mares [sic], or night tears [sic]" before joining the military.  When asked whether she was raped before military service, she replied that she had "some trauma," but it was an "assault" rather than a rape.  Regarding the Veteran's report during her 1998 hospital admission that she was raped eight years earlier in 1990, changed her name, and the perpetrator was being released from prison, she testified that "he did try and coerce me into hanging out with him and his friends, but it was no rape on my part with him.  I just know that he did rape other girls in my small town."

In the April 2014 Remand, the Board explained that review of the entire record suggested that the Veteran may have sought private medical treatment in July 1994 involving a colposcopy and she may have sought abortion services sometime between April and June 1997.  Because such records may support the claim that sexual trauma occurred during military service, the Board directed the AOJ to request these and other records from the Veteran that she had identified, including all psychotherapy treatment records from B. Belknap and all treatment records pertinent to hospital admissions for suicide attempts.  As noted above, in a May 2014 letter, which was copied to the Veteran's attorney, the RO requested these records from the Veteran and enclosed five Authorization and Consent to Release Information forms in the event she wanted VA to obtain the records on her behalf.  The Veteran did not complete and return any Authorization and Consent forms or submit any additional evidence to VA; the May 2014 RO letter was not returned to VA as undeliverable.  The RO did obtain ongoing VA treatment records.

Also pursuant to the April 2014 Remand, the AOJ arranged for an additional VA examination.  In a July 23, 2014 letter, the RO notified the Veteran that the VA medical facility nearest her would notify her of the date, time, and place of her examination.  She was advised to contact the medical facility as soon as possible if she was unable to keep her appointment or needed to reschedule it.  She was also advised that if she failed to report for an examination without good cause, her claim would be decided based on the evidence of record.  Subsequently, the medical facility tried to contact her by telephone on July 24, but could not leave a message and instead mailed a letter asking her to contact VA.  On August 12, a VA representative left a voice mail asking the Veteran to call.  On August 20, a representative called the Veteran again, but did not receive an answer.  The examination request was cancelled on August 20.

An October 2014 email between VA personnel reflects that the Veteran had called over the weekend requesting to set up a VA examination.  The examination request was reopened and another letter was mailed to her in October 2014, indicating that a VA facility would notify her of the date, time, and place of her examination.  The letter asked her to contact the medical facility as soon as possible if she needed to cancel or reschedule a VA examination appointment.   The letter also advised her again about the consequences of failing to report for an examination without good cause.  

On November 5, 2014, VA Compensation and Pension (C&P) personnel called the Veteran reminding her of her appointment the next day for a VA examination with a female psychiatrist.  The Veteran stated that she did not want to see the same female psychiatrist who conducted the January 2011 VA examination and asked to be rescheduled with a someone else.  The C&P administrator agreed to reschedule the examination and explained that the examination could only be rescheduled one time.  She was rescheduled for an examination on November 20 at 9:00 a.m.  On November 20 at 8:25 a.m., the Veteran called to cancel her appointment, stating she was too sick and had strep throat.  She was advised that because she cancelled VA examinations twice at the last moment, the examination request was cancelled and she needed to contact the RO to request a new examination.  A February 2015 VA record documents the Veteran's call to request a rescheduled VA examination.

Having considered the medical and lay evidence of record, the Board finds that service connection for a psychiatric disorder, to include PTSD and bipolar disorder, is not warranted.  

Initially, the Board finds that the Veteran failed to appear for a VA examination in November 2014 without good cause.  Regarding her first request to reschedule the examination, the Board notes that the Veteran had not identified or expressed any concern about the adequacy of the prior VA examination with the January 2011 VA psychiatrist and the November 2014 examination was scheduled with a woman psychiatrist as directed by the Board's remand.  The RO nevertheless agreed to reschedule the examination, advising the Veteran that no further examination would be scheduled if she failed to report.  Shortly before the rescheduled appointment, the Veteran called to say she had strep throat.  After cancelling her appointment, she did not contact VA regarding a new examination for more than two months.  The Veteran has had ample opportunity to present herself for a VA examination and has not demonstrated good cause for failing to appear.  Therefore, the Board must decide the claim based upon the evidence of record.  See 38 C.F.R. § 3.655(a), (b).

Turning to the elements necessary to establish service connection for a psychiatric disorder, the Board finds that the first element, a current disability, is established because competent medical evidence of record from VA treatment providers and the January 2011 VA examiner establishes that the Veteran has current PTSD and bipolar disorder disabilities.  See Shedden, 381 F.3d at 1167.

Next, the Board must consider whether there is competent and credible evidence of in-service incurrence or aggravation of a disease or injury.  Considering the Veteran's condition upon entrance to military service, the Board finds that a psychiatric disability was not noted upon entrance examination.  Thus, to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that a psychiatric disability preexisted service.  VAOPGCPREC 3-2003.  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  The Board concludes that this standard is not met.  38 U.S.C.A. § 1111.  In this regard, while the Veteran reported during service that she had a "life long history of mood swings," diagnosis and treatment for ADHD as a young child, depression since teenage years, a suicide attempt around age 13, and that she had "[grown] up on Lithium," the evidence of record does not include competent medical evidence clearly and unmistakably documenting any preexisting psychiatric disability.  As a result, the Veteran was presumed sound at entrance examination and the question becomes whether any current psychiatric disorder was incurred in or otherwise related to military service.

Again, the Veteran contends that her PTSD and bipolar disorder were caused by military sexual trauma involving sexual assault by several men in December 1994.  In her stressor statements in support of her claim for VA compensation benefits, she also reported being stalked and molested by a supervisor in January or February 1995, and being in a physically and sexually abusive relationship in 1997.  To establish that an in-service stressor occurred, there must be credible supporting evidence that corroborates the occurrence of the Veteran's claimed military sexual trauma from her military service records or from sources other than her service records.  38 C.F.R. § 3.304(f)(5).  

In this case, the Board finds the Veteran is generally competent to report events and symptoms she experienced during service and as a result of claimed military sexual trauma.  However, the Board reiterates that the claimed in-service stressor incidents must be corroborated by credible supporting evidence.  

In analyzing the credibility and probative value of the evidence, the Board must account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran stated that she never told anyone about the alleged rapes in December 1994 and her service records do not corroborate that such occurred.  Likewise, while March and April 1998 hospitalization records document the Veteran's report of disliking her chain of command and having difficulty with peer relations, she did not disclose being stalked, harassed, or molested by any supervisor.  Finally, a March 1998 record does reflect that the Veteran mentioned abuse by her husband of one year and three months during her hospital admission process.

Considering evidence from other sources, the Board notes that the Veteran reported in April 2010 that after the alleged December 1994 rapes, she was diagnosed with chlamydia and HPV about two months later.  Service treatment records document negative chlamydia tests and do not reflect any diagnosed sexually transmitted diseases.  In statements made to military medical providers, the Veteran denied a history of sexually transmitted diseases, including at separation from service.  The Board finds the Veteran's report of being diagnosed with chlamydia and HPV around February 1995 is not credible because it is unsupported and contradicted by contemporaneous service medical records, and therefore, does not serve as credible evidence to corroborate a claimed military sexual trauma.

The Board also considered the Veteran's January 1995 transfer from the USS Yellowstone to the Naval Amphibious Base Little Creek.  In May 1995, the Veteran described the alleged December 1994 rapes and learning she was pregnant at her examination the next day.  She stated that "[a]fter I found out I was pregnant, I was placed on shore duty."  In April 2010, she again stated that "after learning I was pregnant, I was not allowed to report for duty on the USS Yellowstone."  Instead, she "was briefly sent somewhere else around January/February of 1995."  Service personnel records do not reflect that the Veteran requested a transfer after the alleged rapes and the Veteran's statements suggest that she was transferred from the ship due to her pregnancy.  Therefore, the Board finds that the January 1995 transfer does not reflect a behavior change in response to the alleged stressor, but instead appears to have been a military decision related to her pregnancy.    

The Board similarly finds that the Veteran's documented in-service alcohol abuse does not constitute credible evidence of a claimed stressor because she described abusing alcohol since age 11.  Her continued and increased alcohol abuse to the point that she was diagnosed with alcohol dependence with physiological dependence during service does not reflect a change in behavior in response to a traumatic event.

In reviewing the Veteran's service personnel records, the Board also finds that they do not document a deterioration in work performance.  In this regard, the Board points out that the Veteran successfully completed military trainings and had satisfactory performance marks.  The only identified deficiency in her performance related to her arrangements for dependent care in 1997, years after the alleged rapes in 1994.  Similarly, the Board finds that the one instance of insubordinate conduct toward a petty office in February 1997 is insufficient to demonstrate a deterioration in work performance, particularly given the relatively minor punishment.

Finally, the Board also finds that the Veteran's report in March and April 1998 of depression and other symptoms and her hospitalization itself do not serve as credible markers to corroborate a claimed military sexual trauma because the Veteran herself attributed her current symptoms to working three jobs, perceiving her colleagues and superiors as unsupportive of her child care responsibilities and other jobs, feeling depressed ever since she could remember, and her history of childhood abandonment and abuse.  In other words, her symptoms were not without an identifiable cause and thus do not serve as a credible basis to corroborate a claimed military sexual trauma.

The only medical opinions addressing whether the claimed military sexual trauma actually occurred, and whether the current PTSD and bipolar disorder were incurred in or related to military service are the April 2011 opinion from the Veteran's VA psychologist and the January and November 2011 opinions from the January 2011 VA examining psychiatrist.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the opinions of the January and November 2011 VA examiner are probative and persuasive evidence against the claim of service connection for a psychiatric disorder because they were based on a review of the claims file, clinical interview, and mental status examination; and because the examiner explained in detail why the Veteran's military sexual trauma was not corroborated by credible evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Here, the examining psychiatrist concluded in January 2011 that the Veteran's PTSD and bipolar disorder were not incurred in or caused by military service.  In a November 2011 addendum report, the psychiatrist provided a detailed rationale for the opinion and addressed conflicting medical evidence.  The psychiatrist considered many possible "markers" or evidence that may corroborate the claimed military trauma, including the Veteran's performance, in-service hospitalization, alcohol abuse, and suicidal ideation and depressive symptoms, and explained why each failed to serve as a credible marker for the claimed military sexual assault.  The examining psychiatrist also concluded that the specific diagnoses attributed to the in-service hospitalization, alcohol dependence with physiological dependence and borderline personality disorder, were not related to the claimed military sexual trauma.  

The Board finds that the examining/reviewing VA psychiatrist's opinions are consistent with and supported by the record, which does not include credible supporting evidence of a claimed in-service stressor and which attributes the Veteran's in-service psychiatric symptoms to alcohol dependence and borderline personality disorder.    

In comparison, the Board finds that the April 2011 opinion of the treating VA psychologist is entitled to less probative value.  In this regard, the Board notes that the opinion appears to be based entirely on the Veteran's subjective report of being raped by several men in December 1994.  For example, the Board observes that the psychologist's account of the rape by four males in the military, the Veteran's performance decline, and the subsequent hospitalization for approximately three weeks is factually inaccurate.  In fact, service personnel records do not demonstrate a decline in performance, including contemporaneously to the alleged December 1994 trauma, and the subsequent hospitalization occurred years later in 1998.  

Moreover, there is no indication that the psychologist had the opportunity to review the Veteran's claims file to consider whether the reported military sexual trauma was corroborated by credible supporting evidence or to consider existing evidence contradicting the Veteran's account of military events such as objective and lay evidence in service reflecting no history of diagnosed sexually transmitted diseases or the Veteran's denial of military sexual trauma when she initially established VA medical care.  In summary, the Board finds the April 2011 opinion by the VA psychologist to be unsupported or contradicted by the evidence of record.

To the extent that the Veteran claims that she was in a physically and sexually abusive relationship in 1997 and was raped and had an abortion, the Board finds her account to be adequately corroborated by service records.  Service treatment records document a positive pregnancy test in April 1997, receipt of a Depo-Provera injection in June 1997, her report in July 1997 of a recent abortion, and her March 1998 report of being in an abusive marriage.

However, the evidence of record appears to indicate that the spousal abuse was not clinically significant with respect to her current PTSD and bipolar disorder.  Here, she mentioned the abuse once during her in-service hospitalization, but described her history of childhood abuse in great detail to several medical personnel.  During the January 2011 VA examination, she did not identify the spousal abuse as a claimed military stressor.  The content of her post-service VA mental health treatment records related to PTSD stressors focuses primarily on her history of childhood abuse and the claimed rapes in December 1994.  Finally, the basis of the treating VA psychologist's diagnosis of PTSD was the reported childhood sexual abuse and uncorroborated military sexual trauma in December 1994.  As there is no competent medical evidence attributing a current psychiatric disorder, including PTSD and bipolar disorder, to the in-service spousal abuse, service connection for a psychiatric disability based on that event must be denied. 

Regarding the borderline personality disorder and alcohol dependence with physiological dependence manifested during service, the Board notes that service connection for these disorders is precluded.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(c)(2), (d), 3.303(c).

The Board accepts the January and November 2011 VA examiner's opinions as being the most probative medical evidence on the subject, as they were based on a review of all available historical records, and contain a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's claimed military sexual trauma, but concluded that such trauma was not corroborated and that the Veteran did not have PTSD or another mental disorder due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner, which reflect that the current psychiatric disorders are unrelated to events during military service. 

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


